DECISION.
FROST, J.
This is a petition for divorce on the ground of extreme cruelty. It was uncontested and was heard on depositions. The evidence is extremely slight in amount but is to the effect that respondent from his marriage in 1917 to within a year prior to the filing of the petition was in every respect what a husband ■should be; that he then acted queerly and spoke frequently of a divorce; that this conduct caused petitioner to be nervous, whereby she lost fifteen or *55twenty pounds in weight. Petitioner’s statements of her physical condition are not supported by any medical testimony.
The evidence is perfectly consistent with a morose condition or a condition of mild melancholia on the part of the respondent. This condition may have caused the respondent to be less enjoyable as a companion and would, without doubt, have been a source of pain to the petitioner. It does not appear with certainty that respondent frequently spoke of divorce with the evident purpose and with the intention of causing his wife pain and unhappiness.
The Court does not think that petitioner has sustained the burden of proving that respondent’s acts constituted extreme cruelty in the statutory sense and the petition is therefore denied.